Title: From George Washington to John Sinclair, 20 February 1796
From: Washington, George
To: Sinclair, John


          
            Sir,
            Philadelphia 20th Feby 1796
          
          When I last had the honor of writing to you, I had hopes—tho’ I must confess they were not of the most sanguine sort—that I should have been enabled ’ere this, to have given you a more satisfactory account of the business you had been pleased to commit to me, than will be conveyed in this letter.
          Doubts having arisen, from peculiar calls on the Treasury of this country for money (occasioned by the expences of our Wars with the Indians—the redemption of our captives at Algiers—obtaining peace with that Regency & Morocco—together with other demands in addition to the ordinary expenditures of

government) that funds with difficulty would be provided to answer them, without imposing additional taxes—a measure wished to be avoided—I was restrained (after consulting one or two influencial members of the Legislature) from introducing your plan for a contribution: and under these circumstances—I avoided communicating the “Extracts from the minutes of the proceedings of the Board of Agriculture, respecting Mr Elkingtons mode of draining, &ca” except to one gentleman only; in whom I had entire confidence, and who I knew was always disposed to promote measures of utility. These being the grounds of my proceeding, I shall hope, altho your expectations may be disappointed, you will receive the information as an evidence of my candour.
          Agreeably to your desire I have put the “Out lines of the 15th Chapter of the proposed general report from the Board of Agriculture, on the subject of Manures,” into the hands of one of the most judicious farmers within my reach; and when his observations thereon are received, they shall be transmitted to you. I wish my own engagements would allow me time to attend, more than I do, to these agreeable, and useful pursuits; but having been absent from what I consider my proper home (except on short occasional visits) for more than Seven years; and having entered into my 65th year—a period which requires tranquillity and ease—I have come to a determination to lease the farms of my Mount Vernon Estate, except the Mansion house farm, & a graizing one 3 miles off; which I shall retain in my own occupation—for amusement, whilst life & health is dispensed to me. And as many farmers from your country have emigrated to this, and many more, according to their accounts, desirous of following, if they knew beforehand, where and on what terms they could fix themselves compactly in a healthy & populous country; I have taken the liberty to enclose you the copy of a notification which I have published in some of the Gazettes of the United States; that in case any farmers answering the descriptions therein contained are about to transplant themselves, to whom you might be inclined to give the information, that you may have it in your power to do so. But let me entreat you, Sir, to believe, that I have no wish to its promulgation farther than I have declared. that I have no intention to invite emigrants, even if there are no restrictive acts against it; and if there be, that I am opposed to it altogether.
          
          As Wheat is the staple produce of that part of the country in which this estate lyes, I shall fix the rent therein, at a bushel & half for every acre of arable land contained within the lease; to be discharged, in case of failure of that crop, at the price the article bears in the market. Two or three years ago I sent Mr Young a sketch of these farms, with all the fields, meads & lots, with their relative situations, laid down from actual Surveys.
          I have but little expectation that arrangements will be made by the time limitted, for giving possession of the farms next year; nor should I wish to do it with such unskilful farmers as ours, if there was a prospect of obtaining them from any other country where husbandry was better understood, & more advantageously practiced. It is time however to conclude, for I feel ashamed at having employed so much of it, in matters interesting to myself only; & I shall do it with assurances as sincere as they are warm of being—Sir Your Most Obedt & Obliged Se⟨rt⟩
          
            Go: Washington
          
        